Citation Nr: 0306352	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  01-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than April 15, 1997, 
for the grant of non-service-connected pension.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.

In correspondence received in January 2003, the veteran 
alleged clear and unmistakable error (CUE) in a March 1972 
rating decision denying service connection for residuals of 
right thigh and left knee injuries, and raised the issues of 
entitlement to service connection for PTSD and disability of 
the left knee.  The Board refers these issues to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A VA Form 21-527 was received by the RO April 15, 1997.

3.  The claims file does not contain evidence that incapacity 
ever prevented the veteran from filing a pension claim with 
VA within the one year period prior to April 15, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
1997, for the grant of non-service-connected pension have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the evidence 
necessary to substantiate his claim by a December 2000 
Statement of the Case (SOC).  In December 2002 
correspondence, the Board informed the veteran of the revised 
duty to assist and enhanced duty to notify provisions of 
VCAA, advised him of the evidence necessary to substantiate 
his claim, and requested that he submit information and 
release forms so that VA could obtain outstanding evidence.

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claims, since he  has already been 
informed of the evidence needed to substantiate his claims 
and of the notification requirements, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  Therefore, 
there is no prejudice to the veteran in the Board proceeding 
to adjudicate the merits of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

An August 1998 rating decision granted the veteran a 
permanent and total rating for  pension purposes, effective 
from April 15, 1997, the date of receipt of his claim.  The 
veteran contends that the effective date for his award of 
non-service-connected pension benefits should be earlier than 
April 15, 1997.  He specifically asserts that he became 
disabled in the one-year period prior to his claim.

Evidence in the claims file contains a VA Form 21-527 that 
was received April 15, 1997.  The veteran stated that he had 
become disabled in 1971 and still had earnings in 1980.  The 
veteran did not provide a specific date as to his last date 
of employment.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b).

For a claim received on or after October 1, 1984, generally 
the date of receipt of the claim for benefits will serve as 
the effective date for a permanent and total rating for 
pension purposes.  If, within one year from the date on which 
the veteran first became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  38 
U.S.C.A. § 5110(b)(3)(A)(B); 38 C.F.R. § 
3.400(b)(1)(ii)(A)(B); see also Tetro v. Gober, 14 Vet. App. 
100, 105 (2000).

In addition, the provisions of 38 C.F.R. § 3.151(b) (2002) 
state that a pension award may not be effective prior to the 
date of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.

Any communication or action indicating an intent to apply for 
one or more VA benefits may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than April 15, 
1997 for the grant of non-service-connected pension.  Under 
section 3.400(b), the only possible way that the veteran 
could obtain an effective date earlier than the date of the 
receipt of the claim would be if the requirements of section 
3.400(b)(ii)(B) were met.  That is, the veteran would have to 
establish that he filed a claim for retroactive benefits 
within one year from the date on which he became totally and 
permanently disabled, and establish that a physical or mental 
disability was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled. 38 C.F.R. § 
3.400(b)(ii)(B). 

However, turning to the facts of the instant case, the claims 
file does not contain any evidence that incapacity ever 
prevented the appellant from filing a pension claim with VA 
within the one year period prior to April 15, 1997.  Id.  The 
veteran has not identified any outstanding past medical 
records that are relevant to the issue of whether he was 
incapacitated during the one-year period prior to April 15, 
1997.  Therefore, the Board finds that additional evidentiary 
development is not required in this case.  

The Board has considered the veteran's claim that he was 
incapacitated from filing a claim during the period of time 
in question.  However, he has submitted no supportive 
evidence, nor has he identified such.  VA regulations provide 
that "[w]hile rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim."  38 
C.F.R. § 3.400(b)(1)(ii)(B); Tetro, supra.  There is no 
indication of an extensive hospitalization during the year 
prior to the receipt of the veteran's claim.  As a layman, 
the veteran has no competence to give a medical opinion on 
the degree of severity of his disabilities for rating 
purposes or whether he was medically incapacitated; his 
statements on such matters are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than April 15, 1997, 
for the grant of non-service-connected pension is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

